Title: From Benjamin Franklin to Dumas, 7 December 1778
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric

Dear Sir,
Passy. Dec. 7. 1778. 
I thank you for the Information you give me of Mr. Lee’s Proposition. I do not think he has any Powers to borrow Money for the United States distinct from ours but he may have Power to borrow for Virginia. I think you acted very discretely in the Business; and I am sorry that such a Proposition should be made, as, if known it might have bad Consequences. And as we have already opened a Loan in the House of H.F. & Co. it seems quite unnecessary to open another in the same Country, & I hope it will not be necessary to borrow in any other.— Between our selves, I believe Mr. L. who seems not well-pleased with that House, wanted to know if Money would not be had and the Business transacted on cheaper Terms. I am, ever, Dear Sir, Your most obedient humble Servant
B Franklin
a Mr Dumas
 
[In the margin:] Thanks be to God, our Salvation by no means depends on such an Aid from Holland.
